 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
 3   ANDREW WONG
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
 6   (702) 388-6261/Fax
     Andrew_Wong@fd.org
 7
     Attorney for Chandra Bridges
 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                           Case No. 2:21-cr-00041-GMN-BNW
12
                   Plaintiff,                            STIPULATION TO CONTACT
13                                                       HUSBAND
            v.                                           (First Request)
14
     CHANDRA BRIDGES,
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18
     Acting United States Attorney, and Kimberly Anne Sokolich, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Andrew Wong, Assistant Federal Public Defender, counsel for Chandra Bridges, that the
21
     Court allow Ms. Bridges to contact her husband.
22
            The Stipulation is entered into for the following reasons:
23
            1.     Condition # 80 of Ms. Bridges’ pretrial release prohibits her from having direct
24
     or indirect contact with any known felons or gang members without approval from Pretrial
25
     Services.
26
 1          2.       The condition lists Jeffrey Norton Jr. and Kenneth Bridges as individuals who
 2   Ms. Bridges may have contact with.
 3          3.       Ms. Bridges’ husband, Calvin Boyden, is currently incarcerated by the Nevada
 4   Department of Corrections on unrelated charges. Ms. Bridges would like to discuss the couple’s
 5   marriage with Mr. Boyden.
 6          4.       In order to accommodate Ms. Bridges’ contact with her husband, the parties
 7   propose the addition of Calvin Boyden to list of individuals Ms. Bridges is permitted to have
 8   contact with.
 9          5.       Pretrial Services does not oppose the requested modification.
10           This is the first stipulation to allow contact with husband filed herein.
11          DATED this 1st day of June 2021.
12
      RENE L. VALLADARES                               CHRISTOPHER CHIOU
13    Federal Public Defender                          Acting United States Attorney

14      /s/ Andrew Wong                                  /s/ Kimberly Anne Sokolich
      By_____________________________                  By_____________________________
15    ANDREW WONG                                      KIMBERLY ANNE SOKOLICH
      Assistant Federal Public Defender                Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:21-cr-00041-GMN-BNW
 4
                  Plaintiff,                          ORDER
 5
           v.
 6
     CHANDRA BRIDGES,
 7
                  Defendant.
 8
 9
           Based on the pending Stipulation of counsel, and good cause appearing,
10
           IT IS THEREFORE ORDERED that Ms. Bridges is permitted to have contact with
11
     Calvin Boyden.
12
13         DATED this 2nd day of June, 2021.

14
15                                             UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
                                                  3
